EXHIBIT EMPLOYMENT AGREEMENT THIS AGREEMENT, is entered into as of February 2, 1998, between SkillSoft Corporation, a Delaware corporation (the "Company"), and Thomas McDonald ("Employee"). RECITALS Company desires to obtain the services of Employee, on its own behalf and on behalf of all existing and future Affiliated Companies (defined to mean any corporation or other business entity or entities that directly or indirectly controls, is controlled by, or is under common control with the Company), and Employee desires to secure employment from the Company upon the following terms and conditions. AGREEMENT ACCORDINGLY, THE PARTIES AGREE AS FOLLOWS: 1.
